CHILTON, J.
— It is said, the enforcement of the specific execution of contracts in a court of equity, is not matter of right in either party; but it is a matter of discretion in the court; not, indeed, of arbitrary or capricious discretion, dependent upon the mere pleasure of the judge, but of that sound and reasonable discretion, which governs itself, as far as it may, by general rules and principles; but, at the same time, withholds or grants relief, according to the circumstances of each particular case, when these rules will not furnish any exact measure of justice between the parties. 2 Story’s Eq. Jur. § 742, and cases cited by this author in note 1, p. 58, Vol. 2, 5th Ed.
The court uniformly refuses to decree a specific perform-*375anee, except in cases where such decree would be strictly equitable. Ib. § 750.
It requires much less strength of case to enable a defendant to resist a bill to perform a contract, than it docs on the part of the plaintiff to maintain such bill; for, if there be any fraud or mistake, or if the bargain be hard and unconscionable, or the specific execution would, under all the circumstances, be inequitable, the Chancellor should refuse to decree the specific execution of the agreement, and leave the parties to their remedy at law. 2 Story’s Eq. § 769, and cases cited, p. 92, n. 1, 5th Ed.
The complainant shows no title to this land. He seeks that which the defendant has. The land is worth at least three hundred dollars; and armed with a process which would turn the defendant out and sacrifice his growing crop, he is enabled to dictate terms to him, and procures the bond for title, in consideration of the promise of thirty dollars, and the retention of the possession from the 8th August, 1849, until the 25th December, 1849.
We cannot resist the conclusion, that this old man did not enter into this contract voluntarily. The writ of restitution was held in terrorem over him, and he was immediately to be turned out unless he came to terms. Ho was not in a condition to deal at arms-length with the plaintiff', nor to insist upon a fair and equitable bargain. Having shown the circumstances under which he executed the bond, it was incumbent on the plaintiff who invoked the exercise of the court’s discretion in his behalf, to show that he had not extorted an unreasonable bargain ; that he had given a just compensation for this land, and was equitably entitled to it. Otherwise, it was the duty of the court to leave the parties to their remedy at law.
We will not say there was any fraud or mistake in this case; but we are satisfied that the defendant did not deal with the plaintiff on equal terms, and that, by reason of the peculiar condition in which the defendant was placed, the plaintiff was enabled to get his bond for title for a very inadequate consideration.
True, the parties speak of this as a compromise. It matters not by what name they call it; the facts show, that it was *376a sale by defendant of his interest in the land for thirty dollars, secured by note, possession to be given after the expiration of some five months: plaintiff in the meantime agreeing not to turn the defendant' out by virtue of process, not predicated upon the title to the land.
We think, it is just such a case as the parties should be left to their legal remedies. The decree must be, therefore, reversed, and a decree here rendered dismissing the bill, at the cost of the defendant in error.